YOUNGDAHL, District Judge.
Plaintiff, Joseph L. Watson, seeks judgment of this Court declaring that he was unlawfully discharged as a Civil Service employee of defendant. He further requests that he be restored to service with accrued salary. It is conceded that all procedural requirements of the law were met as to notice and hearing. However, plaintiff asserts that there is no evidence justifying his discharge and that therefore the action discharging him was arbitrary and capricious.
*478I do not believe that plaintiff’s contention is well taken. Plaintiff held the position of Civilian Personnel Officer and Executive Secretary of the Civil Service Board of Examiners. He was charged with violations of certain established rules and procedures relating to the performance of his duties in those positions. The most that can be said for his contention in this case is that the isstie of fact whether he violated the rules was decided adversely to him by the administrative officials.
There is no evidence that these officials did not act in good faith, or were motivated by malice, or did not honestly exercise their judgment that plaintiff had violated the rules. To the contrary, the record clearly justifies the conclusion that the officers acted in good faith in concluding that plaintiff’s discharge would promote the efficiency of the service because of the rule violations.
The determination whether or not a person’s discharge would promote the efficiency of the Government service is vested in the administrative officer and no Court has power to review his action if that action was taken in good faith. Gadsden v. United States, 78 F.Supp. 126, 111 ct. cl. 487; Carter v. Forrestal, 85 U.S.App.D.C. 53, 175 F.2d 364; Levine v. Farley, 70 App.D.C. 381, 107 F.2d 186; Eberlein v. United States, 1921, 257 U.S. 82, 45 S.Ct. 12, 66 L.Ed. 140.
Findings of Fact and Conclusions of Law may be drawn in conformance with this opinion.